Citation Nr: 0844923	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-03 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
shell fragment wounds to the hands, shoulder and legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's son-in-law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of shell fragment wounds to the 
hands and legs and assigned a noncompensable rating.  A 
timely appeal was noted with respect to that rating.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on April 21, 2006.  A copy of the hearing 
transcript has been associated with the file.

In July 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

FINDING OF FACT

The veteran has multiple small scars on the hands, a scar 
measuring 2 inches by .25 inches on the right shoulder, and a 
2.75 inch linear scar on the left leg.  They are all 
superficial, stable, not painful on examination, and without 
associated limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of shell fragment wounds to the hands and legs are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, 
4.123, 4.124, 4.124a, Diagnostic Code 7805 (before and after 
August 30, 2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated June 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was also notified of the way initial 
disability ratings and effective dates are established. 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in August 2007.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002. VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(Nov. 19, 2003). The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied. VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Under the former rating criteria, scarring could be assigned 
a 10 percent rating if superficial, tender and painful on 
objective demonstration, if poorly nourished with repeated 
ulceration or if resulting in limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).  

Under the current rating criteria 38 C.F.R. § 4.118, DC 7805 
(effective August 30, 2002), scars may be rated based on 
functional impairment.  In addition to DC 7805, the Board 
will also consider all other potentially applicable 
provisions for rating scars, which include DCs 7801-7804.   
38 C.F.R. § 4.118.  DC 7801 applies to scars, other than on 
head, face, or neck, that are deep or that cause limited 
motion when an area or areas exceed six square inches.  Id.   
DC 7802 applies to scars, other than on the head, face or 
neck, that are superficial and do not cause limited motion, 
that occupy an area or areas of 144 square inches (929 square  
centimeters) or greater.  Id.  DC 7803 applies to scars that 
are superficial and unstable.  Id.  DC 7804 applies to scars 
that are superficial and painful on examination.

The veteran maintains that his scars, the result of shell 
fragment wounds sustained in service, are painful.  There is 
no evidence of complaints or treatment for his scars in post-
service VA medical records.   

On VA examination in November 2004, the examiner noted a 2 
inch long by .25 wide hypopigmented scar on the right 
shoulder.  There were also multiple small areas of 
hypopigmentation observed on the right and left hands and a 
linear, hypopigmented scar measuring 2.75 inches on the left 
leg.  The veteran indicated that the scar on his left leg 
blistered 4 to 5 times per year, but no blistering was noted.  

All of these scars were found to be superficial and not 
painful upon examination.  There was no ulceration or 
breakdown of the skin around the scars.  There was no 
inflammation, edema, ulceration, or induration of the scars, 
and there was no limitation of motion of the veteran's lower 
extremities.  The scars were not painful and tender on 
objective evaluation and did not result in limitation of 
function.  The examiner found that the veteran's scars were 
not the cause of any of his disabilities.

The evidence of record does not support a finding of 
entitlement to a compensable evaluation for residuals of 
shell fragment wounds under either the old or new criteria.  
There is no medical evidence that the veteran's scars cause a 
functional limitation of any body part.  As a result, they 
cannot be rated under DC 7805.   Although the veteran has 
indicated that the scars are painful, objective examination 
showed no pain or tenderness, which is required for a 
compensable evaluation under DC 7804.   Furthermore, as the 
scars are stable and are not shown to exceed six square 
inches, DCs  7801-7803 are not for application. 

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of shell fragment 
wounds present an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected residuals of shell fragment wounds.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

Entitlement to an initial compensable rating for residuals of 
shell fragment wounds to the hands and legs is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


